IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


CAROL ANN CARTER, MONICA             :   9 MAP 2022
PARRILLA, REBECCA POYOUROW,          :
WILLIAM TUNG, ROSEANNE MILAZZO,      :
BURT SIEGEL, SUSAN CASSANELLI, LEE   :   Appeal from the Order of the
CASSANELLI, LYNN WACHMAN,            :   Commonwealth Court at No. 464
MICHAEL GUTTMAN, MAYA FONKEU,        :   MD 2021 dated January 14, 2022
BRADY HILL, MARY ELLEN BALCHUNIS,    :
TOM DEWALL, STEPHANIE MCNULTY        :
AND JANET TEMIN                      :
                                     :
                                     :
          v.                         :
                                     :
                                     :
LEIGH M. CHAPMAN, IN HER OFFICIAL    :
CAPACITY AS THE ACTING SECRETARY     :
OF THE COMMONWEALTH OF               :
PENNSYLVANIA; JESSICA MATHIS, IN     :
HER OFFICIAL CAPACITY AS DIRECTOR    :
FOR THE PENNSYLVANIA BUREAU OF       :
ELECTION SERVICES AND NOTARIES       :
                                     :
                                     :
APPEAL OF: HAROON BASHIR, VALERIE    :
BIANCANIELLO, TEGWYN HUGHES, AND     :
JEFFREY WENK, POSSIBLE               :
                                     :
                Intervenors          :




PHILIP T. GRESSMAN; RON Y. DONAGI;   :   No. 10 MAP 2022
KRISTOPHER R. TAPP; PAMELA           :
GORKIN; DAVID P. MARSH; JAMES L.     :
ROSENBERGER; AMY MYERS; EUGENE       :   Appeal from the Order of the
BOMAN; GARY GORDON; LIZ MCMAHON;     :   Commonwealth Court at No. 465
TIMOTHY G. FEEMAN; AND GARTH         :   MD 2021 dated January 14, 2022
ISAAK                                :
                                     :
                                     :
                v.                                   :
                                                     :
                                                     :
 LEIGH M. CHAPMAN, IN HER OFFICIAL                   :
 CAPACITY AS THE ACTING SECRETARY                    :
 OF THE COMMONWEALTH OF                              :
 PENNSYLVANIA; JESSICA MATHIS, IN                    :
 HER OFFICIAL CAPACITY AS DIRECTOR                   :
 FOR THE PENNSYLVANIA BUREAU OF                      :
 ELECTION SERVICES AND NOTARIES                      :
                                                     :
                                                     :
 APPEAL OF: HAROON BASHIR, VALERIE                   :
 BIANCANIELLO, TEGWYN HUGHES, AND                    :
 JEFFREY WENK, POSSIBLE                              :
                                                     :
                       Intervenors                   :


                                            ORDER


PER CURIAM                                                  DECIDED: January 28, 2022
       AND NOW, this 28th day of January, 2022, probable jurisdiction is NOTED. As

Appellants waited ten days to file a notice of appeal from the Commonwealth Court’s

order denying intervention, and at least one of the case deadlines established by that

order has already passed, the Order of the Commonwealth Court is AFFIRMED. Cf.

Pa.R.Civ.P. 2329(3) (allowing for denial of intervention if “the petitioner has unduly

delayed in making application for intervention or the intervention will unduly delay . . . the

trial or the adjudication of the rights of the parties”).